    Case 21-04099      Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37       Desc Main
                                   Document     Page 1 of 49



                          UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


In re:                                                Chapter 11

SPHERATURE INVESTMENTS LLC,                           Lead Case No.: 20-42492
et al.1
                                                      Adv. Case No.: 21-xxxxx
                  Debtor.
___________________________________/

MELODY YIRU, on behalf of herself and
those similarly situated,

                       Plaintiffs,

SPHERATURE INVESTMENTS LLC,
WORLDVENTURES MARKETING HOLDINGS,
LLC, WORLDVENTURES MARKETPLACE,
LLC, WORLDVENTURES MARKETING, LLC,
and WORLDVENTURES SERVICES, LLC, DOES
1-1000,

                  Defendants.
_________________________________________/

         COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND
                               DAMAGES




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases
(“Cases”) are: Spherature Investments LLC (“Spherature”) EIN#5471; Rovia, LLC (“Rovia”)
EIN#7705; WorldVentures Marketing Holdings, LLC (“WV Marketing Holdings”) EIN#3846;
WorldVentures Marketplace, LLC (“WV Marketplace”) EIN#6264; WorldVentures Marketing,
LLC (“WV Marketing”) EIN#3255; WorldVentures Services, LLC (“WV Services”) EIN #2220.



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
     Case 21-04099     Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                   Document     Page 2 of 49



I.      INTRODUCTION TO THE CASE
        1.     As the Federal Trade Commission has again enunciated, evidence of a pyramid

scheme comes in the form of both design as well as practice. FTC v. James Noland et al., Case
No. 2:20-cv-00047-DWL, Dkt. No. 105 (D. Ariz. February 16, 2020). The compensation plan,
the commission documents, the supposed terms and conditions, and the Defendants’ marketing
materials and websites reflect the design of a pyramid scheme.
        2.     So too, is WorldVentures a pyramid scheme in practice.                Here, a large
predominance of the purchases was by individuals who are affiliates within the program. Thus, the
overwhelming volume of individuals are purchasing for the business opportunity and not strictly
for the retail product. Finally, the FTC speaks of the “loss position,” i.e., do a substantial number
of those who have joined the organization, pay more than they receive back from the company.
Here, at minimum 96% of the representatives of WorldVentures are in a “loss position.”
        3.     Plaintiff’s position was further confirmed by FTC Commissioner Noah Phillips,
former Chief Counsel to U.S. Sen. John Cornyn (Tex.). Keynote Remarks of Commission Phillips
at the DSA Legal & Regulatory Summit (October 15, 2020).                https://www.ftc.gov/public-
statements/2020/10/keynote-remarks-commissioner-phillips-dsa-legal-regulatory-summit.             As
stated by Commissioner Phillips: “this past year has been an active one for the FTC on many
fronts, but with respect to activities involving illegal multi-level marketing. Sellers beware; we’ve
been aggressive in the cases we’ve been pursuing, the remedies we’re seeking, and our willingness
to go to court. Some watching today may not like everything we’ve been doing, and I regret that
my remarks are unlikely to put them at ease.” The complete remarks are attached hereto as Exhibit
1.
        4.     WorldVentures represented to Plaintiff Melody Yiru that she could “make a lot of
money,” “double your profits,” and make an extra $20,000 by recruiting others to become
WorldVentures “sales representatives.”         Plaintiff and members of the class all joined
WorldVentures and became “sales representatives.”



                                                                                                  1
COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
      Case 21-04099       Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                     Document     Page 3 of 49



         5.       However, Plaintiff did not make money as promised. Like the hundreds of
thousands of WorldVentures representatives before and after her, Plaintiff failed. Plaintiff and the

class failed even though they were committed and put in the time and effort. They failed because
they were doomed from the start by a WorldVentures marketing plan that systematically rewards
recruiting representatives over sales of travel packages, and WorldVentures is nothing more than
a site that compiles travel package plans from the website (often at prices significantly in excess
of what a consumer can obtain from Expedia). Only 3% of the members of WorldVentures will
see a profit, according to WorldVentures own statistics.
         6.       Defendants run an illegal pyramid scheme. Defendants have been banned from
operating in Norway based on the Court system there finding that they were operating an illegal
pyramid scheme. Defendants take money in return for the right to sell travel membership services
and the right rewards for recruiting other participants into the pyramid.
         7.       On July 30, 2021, Plaintiff filed a proof of claim against each of the Debtors with
the Claims Agent, Stretto. Plaintiff seeks to join these claims to this Adversary Proceeding by
virtue of the Federal Rules of Bankruptcy Procedure.
         8.       Accordingly, Plaintiff, for herself, and all others similarly situated, and the general
public, allege:
II.      TYPE OF ACTION
         9.       Plaintiff sues for herself and for all persons who were WorldVentures
representatives from May 1, 2013 until the present under California’s Endless Chain Scheme Law
(California’s Penal Code § 327 and California Civil Code § 1689.2), California’s Unfair
Competition Law (Business and Professions Code §17200 et seq.); False Advertising Law
(Business and Professions Code §17500), and Racketeer Influenced and Corrupt Organizations
Act, 18 U.S.C. § 1961 et seq. against all defendants for the operation and promotion of an
inherently fraudulent endless chain scheme.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                       2
   Case 21-04099       Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                   Document     Page 4 of 49



       10.     Plaintiff also brings a declaratory relief Count that the entire contract is illusory,
and    thus    a     purported     “choice     of    law”    provision     is   not     enforceable.

III.   PARTIES
       11.     Plaintiff Melody Yiru aka Shi Yiru is and at all relevant times was an individual
who resided in Los Angeles County, California. Yiru became an WorldVentures representative in
September of 2015. Plaintiff was deceived by WorldVentures’ misleading opportunity believing
the opportunity was a legitimate way to earn money (even though that was false), and Plaintiff
Yiru did in fact lose money as a result of Defendants’ unfair, unlawful, and fraudulent business
practice. Yiru’s injuries arise from the predicate acts themselves in that she provided a monthly
payment to WorldVentures for over a year, she put significant effort into the opportunity, the
WorldVentures entities were destined to fail as an illegal Ponzi scheme and pyramid scheme, and
the money Yiru placed into the scheme was used by the Debtors and other DOE Defendants as
later defined, to live lavish life styles, and was reinvested in the business to create an air of
propriety including office space, lavish trips, and conferences. Since Yiru’s money went into the
use or investment by Defendants as racketeering income, Plaintiff was injured.
       12.     Yiru paid WorldVentures a start-up amount of $510.92 on or around of September
of 2015, and then monthly amounts ranging between $110.98 and $114.98 per month from October
1, 2015 to April 4, 2017, totaling $2,675.00. Yiru was recruited by WorldVentures, the defendants
and her upline Meihong Liu. She was told that the only way to earn money was to recruit others.
       13.     WorldVentures and the Debtors and other DOE Defendants who created,
countenanced, and pedaled the marketing program, broadcasted a marketing presented that
represented to Yiru that WorldVentures was a “home-based business with low overhead and $150
million in revenue.” Further the presentation falsely stated that “for every $199 sale, you receive
$20.” This representation suggestively suggested and implied that a “sale” was possible, when in
reality the mentioning of “sale” meant in practice the recruitment of a new representative.
       14.     WolrdVentures and the Individuals Defendants state that an “average bonus” of
$1,500 can be made, stating that 90 customers will be in the left line and 90 customers in the right


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   3
   Case 21-04099       Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37               Desc Main
                                   Document     Page 5 of 49



line. To effectuate these representations, WorldVentures depicts a picture that appears to be an
endless chain. The representation of customers with the chain is false because if a person is

recruited within the network and signs up as a representative and below the participant in the chain,
the person cannot be charactered as a “customer.”
       15.     WorldVentures Holdings, LLC, is a limited liability company under the laws of
Nevada with its principal place of business in Nevada (“WV II”).
       16.     WorldVentures, LLC (“WV”) is a Nevada limited liability company that is part of
the corporate family of WorldVentures, and responsible for the acts alleged in this Complaint.
WV, at all times relevant in this Complaint, did business in the State of California.
       17.     WorldVentures Marketing, LLC (“WorldVentures”) is another company that is part
of the corporate family of WorldVentures, as is responsible for the acts alleged in this complaint.
WorldVentures, at all times relevant s in this Complaint, did business in the State of California.
III.   PARTIES, JURISDICTION, AND VENUE
       18.     Plaintiff Melody Yiru aka Shi Yiru is and at all relevant times was an individual
who resided in Los Angeles County, California. Yiru became a WorldVentures representative in
September of 2015. Plaintiff was deceived by WorldVentures’ misleading opportunity believing
the opportunity was a legitimate way to earn money (even though that was false), and Plaintiff
Yiru did in fact lose money as a result of Defendants’ unfair, unlawful, and fraudulent business
practice. Yiru’s injuries arise from the predicate acts themselves in that she provided a monthly
payment to WorldVentures for over a year, she put significant effort into the opportunity, the
WorldVentures entities were destined to fail as an illegal Ponzi scheme and pyramid scheme, and
the money Yiru placed into the scheme was used by the Debtors and other DOE Defendants as
later defined, to live lavish life styles, and was reinvested in the business to create an air of
propriety including office space, lavish trips, and conferences. Since Yiru’s money went into the
use or investment by Defendants as racketeering income, Plaintiff was injured.
       19.     Spherature, LLC is a Limited Liability Company which is the successor entity to
WorldVentures Marketing.



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     4
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37          Desc Main
                                   Document     Page 6 of 49



       20.     WorldVentures Marketing Holdings, LLC is a Limited Liability Company whose
sole member is WorldVentures Holdings, LLC.
       21.     WorldVentures Marketplace, LLC is a Limited Liability Company whose sole
member is WorldVentures Holdings, LLC.
       22.     WorldVentures Marketing, LLC is a Limited Liability Company whose sole
member is WorldVentures Holdings, LLC.
       23.     WorldVentures Services, LLC is a Limited Liability Company whose sole
member is WorldVentures Holdings, LLC.
       24.     WorldVentures Holdings, LLC is a Limited Liability Company with a variety of
individual members.
       25.     This Court has subject matter jurisdiction over this proceeding pursuant to 28
U.S.C. §§ 157 and 1334. Venue is proper under 28 U.S.C. § 1409.
       26.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(I).
IV.    FACTS
       A.      Debtors Operate a Pyramid Scheme That Was Banned in Norway
       27.     WorldVentures was founded in 2005 and purports to operate in 28 countries. In
2015, WorldVentures had what it describes as 238,684 “sales representatives.”           In 2015,
WorldVentures claimed to have earned $650 million in revenue.           In 2017, WorldVentures
estimated it would have $1 billion dollars in revenue, and claims it has 700,000 sales
representatives. WorldVentures operates in California, does business in California, and holds
seminars in California to woo its latest victims. WorldVentures does not actually originate travel
packages.
       28.     Former Advisors of WorldVentures have disclosed publicly that from 2013 to 2015,
WorldVentures continued to experience a significant amount of negative publicity specifically as
to whether the company was a pyramid scheme. Former advisors were brought into assist with
these issues, but the company remains a pyramid scheme. There were further problems that the
exponential growth of WorldVentures’ business in certain countries in Asia was due to inadequate




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                5
  Case 21-04099        Doc 1      Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                    Document     Page 7 of 49



oversight of sales representatives conducting business without WorldVentures having first
obtained the required business license in each respective country.

       29.     In May 2013, the Norwegian Gaming Board announced an investigation into
WorldVentures’ business activities.
       30.     In February of 2014, the Country of Norway banned WorldVentures from the
Country of Norway and concluded that WorldVentures’ business program constitutes an illegal
pyramid scheme because revenue almost exclusively comes from recruiting members and not the
sale of travel residence. In other words, the proceeds of WorldVentures stem from recruiting new
participants into the business.
       31.     WorldVentures appealed the Country of Norway’s ruling, which WorldVentures’
lost in November of 2014. In February of 2016, WorldVentures sued the Norwegian Ministry of
Culture. On or about October of 2016, the lawsuit against the Norwegian Ministry was affirmed.
The Norway Court most recently concluded that WorldVentures’ revenue was generated from
recruitment of affiliates and “not from the consumption of sale of goods, services or any other
arrangement.” The Norwegian Court concluded WorldVentures looked like a pyramid scheme
that had been previously ruled on in 2014.
       32.     Rewards paid in the form of cash bonuses, where primarily earned for
recruitment, as opposed to merchandise sales to consumers, constitute a fraudulent business
model. See F.T.C. v. BurnLounge, Inc., 753 F.3d 878 (9th Cir. 2014).
       B.      How Debtors Perpetuate their Pyramid Scheme and Ponzi Scheme
       33.     The Debtors conduct a Ponzi/pyramid scheme, not a legitimate MLM.
       34.      Pyramid schemes and Ponzi schemes share many similar characteristics and
typically involve unsuspecting participants who are duped into paying money to join the scheme
by unscrupulous operators promising extraordinary returns. In contrast to a legitimate investment,
however, these types of schemes can only provide the promised returns if the number of
participants continues to increase exponentially, as the money from later participants is the sole or
primary source available to make payments to existing participants. Webster v. Omnitrition Int'l,


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   6
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                   Document     Page 8 of 49



Inc., 79 F.3d 776, 781 (9th Cir. 1996); United States v. Gold Unlimited, Inc., 177 F.3d 472, 479
(6th Cir. 1999); In re First Commercial Mgmt. Grp., Inc., 279 B.R. 230, 232 (Bankr. N.D. Ill.
2002); Rieser v. Hayslip (In re Canyon Sys. Corp.), 343 B.R. 615, 630 (Bankr. S.D. Ohio 2006);
Sec. Investor Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC, 531 B.R. 439, 470 (Bankr. S.D.N.Y.
2015).
         35.   A Ponzi scheme is generally based upon a fraudulent investment opportunity.
Typically, investors contribute funds to the organizer who promises a high return. Existing
investors are paid their returns almost exclusively from the funds contributed by new investors and
not from the legitimate profits of the business. Bear, Stearns Secs. Corp. v. Gredd (In re Manhattan
Inv. Fund Ltd.), 397 B.R. 1, 8 (S.D.N.Y. 2007); Eberhard v. Marcu, 530 F.3d 122, 132 n.7 (2d
Cir. 2008); accord In re Bernard L. Madoff Inv. Secs. LLC, 654 F.3d 229, 232 (2d Cir. 2011), cert.
denied, 133 S. Ct. 25 (2012); see United States v. Moloney, 287 F.3d 236, 242 (2d Cir. 2002) (“A
Ponzi scheme by definition uses the purportedly legitimate but actually fraudulently obtained
money to perpetuate the scheme, thus attracting both further investments and, in many cases, new
investors to defraud.”), cert. denied, 537 U.S. 951 (2002).
         36.   Some courts have discussed a four-factor test to determine whether a Ponzi scheme
exists: 1) deposits were made by investors; 2) the debtor conducted little or no legitimate business
operations as represented to investors; 3) the purported business operation of the debtor produced
little or no profits or earnings; and 4) the source of payments to investors was from cash infused
by new investors. Armstrong v. Collins, 2010 WL 1141158, at *22 (S.D.N.Y. Mar. 24,
2010)(quoting Forman v. Salzano (In re Norvergence, Inc.), 405 B.R. 709, 730 (Bankr. D.N.J.
2009) (quoting In re Canyon Sys. Corp., 343 B.R. at 630); accord Carney v. Lopez, 933 F. Supp.
2d 365, 379 (D. Conn. 2013); Wiand v. Waxenberg, 611 F. Supp. 2d 1299, 1312 (M.D. Fla. 2009);
Kapila v. TD Bank, N.A. (In re Pearlman), 440 B.R. 900, 904 (Bankr. M.D. Fla. 2010); Floyd v.
Dunson (In re Ramirez Rodriguez), 209 B.R. 424, 431 (Bankr. S.D. Tex. 1997).
         37.   Other courts have identified badges that weigh in favor of finding a Ponzi scheme,
including the absence of any legitimate business connected to the investment program, the
unrealistic promises of low risk and high returns, commingling of investor money, the use of agents



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  7
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                   Document     Page 9 of 49



and brokers that are paid high commissions to perpetuate the scheme, misuse of investor funds,
the “payment” of excessively large fees to the perpetrator and the use of false financial statements.
See In re Dreier LLP, 2014 WL 47774, at p. 9 (Bankr. S.D.N.Y. 2014). These badges are, however,
merely characteristics of many Ponzi schemes but a Ponzi scheme can exist without all of them.
Id. At bottom, the label Ponzi scheme applies “to any sort of inherently fraudulent arrangement
under which the debtor-transferor must utilize after-acquired investment funds to pay off previous
investors in order to forestall disclosure of the fraud.” In re Manhattan Inv. Fund, 397 B.R. at 12
(quoting Bayou Superfund v. WAM Long/Short Fund II, L.P. (In re Bayou Group, LLC), 362 B.R.
624, 633 (Bankr. S.D.N.Y. 2007) (“Bayou I”)); see Armstrong, 2010 WL 1141158 at * 23 (“[E]ven
assuming Yagalla did not promise or represent high rates of return, this does not mean that he was
not running a Ponzi scheme. ‘Case law has revealed that a clever twist on the Ponzi concept will
not remove a fraudulent scheme from the definition of Ponzi.’”) (quoting In re Norvergence, 405
B.R. at 730).
       38.      A pyramid scheme is generally characterized by a participant’s payment to an
MLM operator in return for which participants receive the right to sell a product and the right to
receive rewards for recruiting other participants substantially unrelated to the sale of product to
ultimate users. Webster, 79 F.3d at 781(quoting In re Koscot Interplanetary, Inc., 86 F.T.C. 1106
(1975)).
       39.      A pyramid scheme is a type of Ponzi scheme in that, in both instances, the scheme
can only be sustained by the continued influx of new investors/participants to fund amounts needed
to be paid to earlier investors/participants. A Ponzi scheme generally involves only a direct, linear
relationship between the owner of the scheme and the investors. The pyramid scheme, however,
has two additional elements: the ostensible right to sell a product, and the payment to participants
for the recruitment of new participants, thereby creating the pyramid structure.
       40.      An MLM is a direct sales strategy in which members are compensated not only for
sales the members generate, but also for the sales generated by other members that they recruit.
Whether an MLM operates as a pyramid scheme is determined by how it functions in practice.
Whole Living, 344 F. Supp. 2d at 745. A lawful MLM is distinguishable from a pyramid scheme



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   8
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                  Document     Page 10 of 49



in that the primary purpose of the enterprise and its associated individuals is to sell or market an
end-product to end-consumers, and not to reward associated individuals for the recruitment of
more participants. Federal Trade Commission v. SkyBiz.com, Inc., 2001 WL 1673645, at *28
(N.D. Okla. Aug. 31, 2001).
       41.     The Debtors’ compensation scheme had elements of both a Ponzi and pyramid
scheme to this day.
       42.     WorldVentures purports to sell travel-related services based on club membership.
       43.     A significant portion, and more than 80% of WorldVentures’ travel plans, do not
include airfare, but instead only include hotel and lodging accommodations. The packages
contemplate a guarantee refund if travel is cheaper, but in practice, this never happens and refunds
are not consummated.
       44.     There are three “membership” packages for WorldVentures' consumers:
“DreamTrips,” “DreamTrips GOLD,” and “Dream Trips PLATINUM.”
       45.     For “Dreamtrips,” there is a $24.99 monthly fee and initial membership signup fee
of $99.99 for each consumer. A member receives an initial 100 points enrollment, and 300 points
annually towards travel packages. The GOLD package requires a member to pay $199.99 initial
membership fee and $49.99 per month. The gold member receives an initial 200 points, and 600
points annually toward travel packages. Finally, the PLATINUM membership requires a consumer
to pay an initial membership fee of $299.99 and $99 per month. The platinum member receives
300 points, and 1200 points annually
       46.     According to recent income disclosures that are not made, 70% of representatives
do not make income, despite allegedly providing “every effort to provide training, tools, and
support.” Only 3% of all representatives will receive a profit.
       47.     Courts can determine as a matter of law that Debtors are operating a pyramid

scheme and Ponzi scheme.


       C.      Members Receive Benefits Only Through the Performance of Those
               Downline to Them


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  9
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 11 of 49



       48.     If one person signs up underneath the participant through the “Platinum”
membership, the upper line receives 200 points.

       49.     If 4 people sign up as down lines in the Gold or Platinum membership, the monthly
membership is free, and the member receives $300. In other words, the greater the pyramid is
perpetuated by the consumer, membership becomes free. Fees are deemed waived.
       50.     If 6 people sign up as down lines in the Platinum membership, a $250 bonus is
given in addition to the waiver of the membership fee. If 12 people are signed up by a member,
the consumer receives a free ipad3. If 20 people sign up, the consumer receives a car bonus for a
silver BMW in the amount of $600 per month. This is called the “wings and wheels” program.
Worldventures touts that its membership promises “fun, freedom, and fulfillment” through
WorldVentures process. A member “gets a percentage of everybody who pays through your
referral network, it has opportunity to stretch around the world and create substantial income.”
WorldVentures further claims that representatives “make a lot of money,” “double your profits,”
and make an extra $20,000 by recruiting others to become WorldVentures “sales representatives.”
WorldVentures represented to Plaintiff that the real money was in becoming an associate and
recruiting others to join the program.
       51.     Signifying how the travel package is of no value, the packages are overpriced,
under-inclusive, and are significantly in excess of the price a consumer can obtain the equivalent
travel packages from almost any online competitor - Cheap Tickets, Groupon, and Expedia.
       52.     WorldVentures does not have its own travel deals. It just scouts for deals and make
a person pay to view them. Turn over levels are high in each members downline reflecting the
nature of the scam. That is, to make money, one must constantly be recruiting new victims.
       53.     Further, WorldVentures has at times given misleading information about their
product to consumers prior to purchase, exaggerates the savings realized by their product and fails
to provide refunds for cancelled services.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                10
  Case 21-04099         Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37          Desc Main
                                  Document     Page 12 of 49



       54.     According to videos from David Pietsch of WorldVentures, with World Ventures
“you are at the top of your company.” WorldVentures implicitly encourages its members to keep

building the pyramid.
       55.     $20 commission is received for each person a member signs up. Every time the
team sells membership, this is called a cycle and a member receives $200. “3 sales right. 3 sales,
left.” According to WorldVentures, it does not matter how many travel packages are sold. All that
matters is how many people are signed up in one’s downline. According to WorldVentures, the
binary pays to infinity.” If a member has 60 persons in his/her downline (30 on the right, 30 on
the left) that person obtains “senior membership” entitling them to $4,000-5,000 per month. So,
in effect, if a person signs up 60 people, WorldVentures takes 15-20% of the profit, and the
member receives other revenues for the downlines.
       56.     Some of the top reps were paying the fees for some of their downline recruits
themselves in order to maintain a high rank and appearance of success. WorldVentures props up
its prominent salesperson by propping them up and grandfathering them into the highest rank in
the company even though they have not earned it. Indeed, there is a secret compensation plan.
       57.     This scheme is analogous to YTB’s online Travel Pyramid Scheme that California
State Attorney General Brown entered a stipulated judgment to ban further operations.
https://oag.ca.gov/news/press-releases/brown-ends-ytbs-online-travel-pyramid-scheme.
       58.     During nearly the entire Class Period, WorldVentures did not make adequate
income disclosure statement to its representatives or prospective representatives, particularly
during nearly the entire time that Plaintiff Shi Yiru was a representative for WorldVentures, and
the four-year class period for participants of WorldVentures.
       59.     These statements are deceptive income claims regarding the financial gains
consumers will achieve by becoming representatives. For example, WorldVentures advertises that
those who sign-up for its business opportunity can make over $26,000 per week.                  Its
representatives also make unrealistic financial promises, such as being able to make millions of
dollars per year.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                11
   Case 21-04099        Doc 1      Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                    Document     Page 13 of 49



        60.     As explained herein, WorldVentures, through its actions and omissions, intended
to, and did, conceal from Plaintiff and other representatives in the class during the relevant period

material facts and information relating to WorldVentures’ endless chain scheme and its deceptive
earnings claims. Plaintiff did not discover, nor had they reason to discover, the information
necessary for the causes of action set forth in this Complaint.
        61.     WorldVentures’ acts and omissions constitute a “continuing violation” such that
any limitations period for Plaintiff’ claims did not begin to accrue until the date of the last wrong
or injury that is the subject of this action.
        62.     The pled facts and happenings in ¶¶ 33-61herein were made by WorldVentures and
approved, authorized, ratified, promoted, and countenanced by all the Debtors, and the DOE
Defendants who may be named if properly not joined to the pending District Court action.
              PLAINTIFF’S STANDING TO PROSECUTE CAUSES OF ACTION
    A. The Complaints Assert Colorable Claims
        63.     The Committee refused to prosecute this action when Ms. Yiru was on the
Committee claiming allowing a company to operate illegally would be sanctioned and that
allowing an illicit transaction to occur was paramount to the concept of whether this business is
operating illegally.
        64.     A claim is colorable if “there is a possibility of success.” In re McConnell, 122 B.R.
41, 44 (Bankr. S.D. Tex. 1989). In other words, the court examines whether the claim “on
appropriate proof would support a recovery.” See In re STN Enters., 779 F.2d 901, 905 (2d Cir.
1985). Courts recognize this threshold as low and that “the required showing is a relatively easy
one to make.” In re Adelphia Commc’ns Corp., 330 B.R. 364, 377 (Bankr. S.D.N.Y. 2005). Courts
frequently liken the colorable claim analysis to the minimal showing required to survive a Rule
12(b)(6) motion to dismiss. See, e.g., In re ABC Utils. Servs., No. 89-41420-BJH-7, 2001 Bankr.
LEXIS 2240, (Bankr. N.D. Tex. Oct. 9, 2001) (“[A] colorable claim is one that raises a serious
question even if the claim ultimately fails to survive a Rule 12(b)(6) motion to dismiss.”); In re
America’s Hobby Ctr., 223 B.R. 275, 282 (Bankr. S.D.N.Y. 1998) (“Because the creditors’


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   12
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 14 of 49



Committee is not required to present its proof, the [colorable claim] inquiry is much the same as
that undertaken when a defendant moves to dismiss a complaint for failure to state a claim.”); In

re Racing Servs., Inc., 540 F.3d 892, 900 (8th Cir. 2008) (“[A] creditor’s claims are colorable if
they would survive a motion to dismiss.”).
       65.     The Complaint asserts colorable claims in that ponzi and pyramid cases are often
brought by a bankrupt estates pursuant to claims for declaratory relief, and claims pursuant to 11
U.S.C. §§ 547, 548, 550. Such claims face even less hurdles than a claimant’s direct claims, some
of which were brought by Ms. Yiru in the Northern District of Texas. Given the proven nature of
these claims and the banning of these operations in several geographical regions, these claims
easily satisfy the minimal pleading requirements and point not only to a “possibility of success,”
but rather more of a certainty of success. Plaintiff will seek derivative standing as part of this
Adversary Case and Bankruptcy Case to pursue any claim deemed to be derivative, and not direct.


       B. The Debtors’ and Committee’s Unwillingness or Inability to Pursue the Causes of
       Action is Unjustified
       66.     Not only are the Causes of Action colorable, but they also have significant potential
value and could improve the recoveries of unsecured creditors materially, outweighing any delay
and cost associated with litigating the Causes of Action. The Causes of Action could result in a
substantial recovery for unsecured creditors and Regulatory Claimants. More directly, the debtor
has a conflict of interest. The rationale underlying a creditors’ Regulatory Committee’s standing
to bring estate causes of action “comes into play when a debtor-in-possession has a conflict of
interest in pursuing an action.” In re Cooper, 405 B.R. 801, 809 (Bankr. N.D. Tex. 2009). Under
section 704(a)(1) of the Bankruptcy Code, a debtor in possession has an obligation to pursue estate
causes of action if doing so would maximize the value of the estate. Louisiana World, 858 F.2d at
246. When a colorable cause of action exists but the debtor unjustifiably “is unable or unwilling
to fulfill its obligations—due, for instance, to a conflict of interest”—it is appropriate for a
committee to be granted standing to pursue such claims. Id. at 252; Cooper, 405 B.R. at 810.



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                 13
  Case 21-04099          Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                    Document     Page 15 of 49



        67.       A debtor’s refusal to pursue an avoidance action can be implied even in the absence
of a formal demand because “it cannot be said that a formal request, in order to obtain a formal

refusal, a request that would surely be refused, should be required.” In re G-I Holdings, 313 B.R.
612, 630 (Bankr. D.N.J. 2004) (internal quotations omitted); see also In re Nat’l Forge Co., 326
B.R. 532, 544 (W.D. Pa. 2005) (holding that bankruptcy court was justified in concluding that
debtor would have declined to file claims as debtor waived all rights to contest bank’s claims
through language financing orders and debtor’s key employees who were named in an adversary
proceeding would have faced conflicts of interest if faced with a demand to file suit). Here, the
Debtors have expressly, implicitly, and publicly stated that they will not be pursuing such
litigation. Accordingly, the Regulatory Committee should be granted standing to pursue the Causes
of Action on behalf of the Debtors’ estates.
        68.       In determining whether the proposed action would benefit the estates, a court
should engage in a limited merits assessment to ensure “that there is a sufficient likelihood of
success to justify the anticipated delay and expense to the bankruptcy estate that initiation and
continuation of litigation will likely produce.” Adelphia, 330 B.R. at 374. While a “sufficient
likelihood” of success is difficult to quantify, it is not necessary that the court find that success is
more likely than not. Id. at 386. A court need only assure itself that the proposed litigation is not a
“hopeless fling” and that the “prospective rewards can reasonably be expected to be commensurate
with the litigation’s foreseeable cost.” See Adelphia, 330 B.R. at 386. Thus, in America’s Hobby
Ctr., the court approved the prosecution of claims by a creditors’ Committee where it assessed that
there was a “fair chance that the benefits to be obtained from the litigation will outweigh its costs.”
223 B.R. at 284. The Debtors have proposed unreasonable and unfair concessions to the insiders
of the Debtors.
        69.       Through a Motion, Plaintiff will ask that she be granted standing to pursue the
Causes of Action against the Defendants to the extent any such claim is deemed derivative. To
hold otherwise would cause the release of colorable claims that could be of significant value to the
unsecured creditors in these cases and result in a miscarriage of justice against the true creditors


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     14
     Case 21-04099       Doc 1       Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                      Document     Page 16 of 49



of the estate.
V.      CLASS ACTION ALLEGATIONS

        70.      Plaintiff brings this action as a class action under Fed. R. Civ. Procedure 23.
        71.      Plaintiff seeks to certify a class pursuant to Fed. R. Civ. Proc. 23(a), 23(b), 23(c)(4),
and 23(c)(5), if necessary.
        72.      Plaintiff   seeks    to   represent   a   nationwide    class   defined    as   follows:
“All persons who were WorldVentures representatives in the United States from May 1, 2013 until
the present.” (“Class Period”).
        73.      Subject to confirmation, clarification and/or modification based on discovery to
be conducted in this action, Plaintiff also seek to represent a sub-class in California, defined as
follows:
        “All persons who were WorldVentures representatives who enrolled with a California
        address from May 1, 2013 until the present.”
        74.      Excluded from the class are the Defendants, family members, this Court, and any
“Director” of World Ventures, including without limitation the positions listed as “Director,”
“Marketing Director,” “Regional Marketing Director,” “National Marketing Director,”
“International Marketing Director.”
        75.      Plaintiff seeks relief for herself and all members of the class under California’s
Unfair and Deceptive Practices Acts, and California’s Fraudulent Advertising Act.
        76.      Plaintiff seeks to pursue a private attorney general action for injunctive relief for
themselves and all members of the class who agreed to a choice of law, and they satisfy the
standing and class action requirements.
        77.      While the exact number of members in the Class and Subclass are unknown to
Plaintiff at this time and can only be determined by appropriate discovery, membership in the class
and subclasses is ascertainable based upon the records maintained by Defendant. It is estimated
that the members of the Class are greater than 250,000 nationwide.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                       15
  Case 21-04099         Doc 1       Filed 08/02/21 Entered 08/02/21 21:01:37         Desc Main
                                     Document     Page 17 of 49



       78.      Therefore, the Class and Subclasses are so numerous that individual joinder of all
Class and Subclass members is impracticable under Federal Rule of Civil Procedure 23.

       79.      There are questions of law and/or fact common to the class and subclasses,
including but not limited to:
             a. Whether WorldVentures is operating an endless chain;
             b. Whether representatives paid money to WorldVentures for (1) the right to sell a
                product and (2) the right to receive, in return for recruiting others, rewards which
                were unrelated to the sale of the product to retail consumers;
             c. Whether WorldVentures’ rules apply to Section 327 claims;
             d. If the WorldVentures rules do apply, are WorldVentures’ rules effective;
             e. If the WorldVentures rules do apply, and WorldVentures’ rules are effective, did
                WorldVentures enforce those rules;
             f. Whether WorldVentures or the Directors omitted to inform the Plaintiff and the
                plaintiff class that they were entering into an illegal scheme where an
                overwhelming number of participants lose money;
             g. Whether WorldVentures’ Statements of compensation during the Class Period were
                deceptive and misleading;
             h. Whether WorldVentures’ conduct constitutes an unlawful, unfair and/or deceptive
                trade practice under California state law;
             i. Whether WorldVentures’ conduct constitutes unfair competition under California
                state law; and
             j. Whether WorldVentures’ conduct constitutes false advertising under California
                state law in that the representations concerning price and competition of the travel
                packages, was false, and below industry standard given the contribution to the
                distributorships.
       80.      These and other questions of law and/or fact are common to the class and subclass
and predominate over any question affecting only individual class members.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                 16
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                  Document     Page 18 of 49



       81.     Plaintiff’s claims are typical of the claims of the class and subclasses because
Plaintiff was a representative for Defendant WorldVentures and lost money because of the illegal

scheme.
       82.     Plaintiff’s class is ascertainable because each representative/distributor of
WorldVentures can be identified in the computer database that WorldVentures has housed online
and in Texas, since at least 2013.
       83.     Plaintiff has limited the class statute of limitation period to four years from the date
of original filing, which is the statute of limitations for a claim under RICO, the Unfair Competition
Law, and potentially some of Plaintiff’s other claims.
       84.     Plaintiff has standing to challenge the improper corrective amendments made to the
class wide representative agreement and will do so during the course of the case.
       85.     Plaintiff will fairly and adequately represent the interests of the class and subclass.
Plaintiff’s claims are typical of those of the class and subclasses. Plaintiff’s interests are fully
aligned with those of the class and subclass. And Plaintiff has retained counsel experienced and
skilled in complex class action litigation.
       86.     Class action treatment is superior to the alternatives for the fair and efficient
adjudication of the controversy alleged because such treatment will allow many similarly situated
persons to pursue their common claims in a single forum simultaneously, efficiently and without
unnecessary duplication of evidence, effort, and expense that numerous individual actions would
engender.
       87.     Plaintiff knows of no difficulty likely to be encountered in the management that
would precludes maintenance as a class action.
                                              COUNT I
            (ENDLESS CHAIN SCHEME; California Penal Code §§ 327 and 1689.2 of the
                                      California Civil Code)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
       88.     Plaintiff reallege all allegations and incorporates previous allegations by reference.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                    17
  Case 21-04099          Doc 1   Filed 08/02/21 Entered 08/02/21 21:01:37          Desc Main
                                  Document     Page 19 of 49



       89.     Section      1689.2       of     the       California   Civil   Code     provides:
A participant in an endless chain scheme, as defined in Section 327 of the Penal Code, may rescind
the contract upon which the scheme is based, and may recover all consideration paid pursuant to
the scheme, less any amounts paid or consideration provided to the participant pursuant to the
scheme.
       90.     The Defendants are operating an endless chain scheme under Section 327 of the
Penal Code because they have contrived, prepared, set up, and proposed an endless chain.
       91.     The WorldVentures operations constitute a scheme for the disposal or distribution
of property whereby class members, including Plaintiff, paid valuable consideration for the chance
to receive compensation for introducing one or more additional persons into participation in the
scheme or for the chance to receive compensation when a person introduced by the participant
introduces a new participant. Specifically, Plaintiff paid a monthly amount to WorldVentures for
the chance to receive compensation for introducing one or more additional persons.
       92.     The WorldVentures’ operation constitutes an endless chain because 99% of new
distributors fail, and WorldVentures has a high attrition rate.
       93.     The WorldVentures’ operation constitutes an endless chain because revenues are
derived primarily from recruitment as opposed to the sale of legitimate travel packages to end
consumers.
       94.     Almost none of the revenues Defendants has received are derived from any sale of
a travel package to a person outside of the organization.
       95.     Each of the Defendants are operators of the scheme.
       96.     Plaintiff and the class have suffered an injury in fact and have lost money or
property because of WorldVentures’ operation of an endless chain, business acts, omissions, and
practices.
       97.     Plaintiff and the class are entitled to:




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                               18
  Case 21-04099          Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                    Document     Page 20 of 49



             a. rescind the contract upon which the scheme is based and recover all consideration
                 paid under the scheme, less any amounts paid or consideration provided to the

                 participant under the scheme;
             b. restitution, compensatory and consequential damages (where not inconsistent with
                 their request for rescission or restitution); and
             c. attorneys’ fees, costs, pre- and post-judgment interest.
                                                COUNT II
  (Unfair and Deceptive Practices Claims Under Cal. Bus, & Prof. Code § 17200, et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
       98.       Plaintiff realleges all allegations and incorporates previous allegations by reference.
       99.       All claims brought under this Second Cause of action that refer or relate to the
unlawful, fraudulent, or unfair “endless chain” of Defendants are brought on behalf of Plaintiff
and the Class.
       100.      All claims brought under this Second Count that refer or relate to the unlawful,
fraudulent, or unfair the statements, the touted WorldVentures “business opportunity” are brought
on behalf of Plaintiff, the Class, and the Subclass.
       101.      WorldVentures has engaged in constant and continuous unlawful, fraudulent, and
unfair business acts or practices, and unfair, deceptive, false, and misleading advertising within
the meaning of the California Business and Professions Code § 17200, et seq. The acts or practices
alleged constitute a pattern of behavior, pursued as a wrongful business practice that has victimized
and continues to victimize thousands of consumers. The WorldVentures Sales and Marketing Plan
Is Unlawful.
       102.      Under California Business and Professions Code § 17200, an “unlawful” business
practice is one that violates California law.
       103.      WorldVentures’ business practices are unlawful under § 17200 because they
constitute an illegal “endless chain” as defined under, and prohibited by, California Penal Code §
327.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     19
  Case 21-04099         Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37          Desc Main
                                   Document     Page 21 of 49



        104.    WorldVentures utilizes its illegal “endless chain” with the intent, directly or
indirectly, to dispose of property in WorldVentures products and to convince representatives to

recruit others to do the same.
        105.    WorldVentures’ business practices are unlawful § 17200 because they violate
§17500 et seq., as alleged in the Third Cause of Action.
        106.    Under California Business and Professions Code § 17200, a “fraudulent” business
practice is one that is likely to deceive the public.
        107.    WorldVentures’ business practices are fraudulent in four separately actionable
ways: (1) WorldVentures’ illegal and deceptive “endless chain”; (2) the touted, yet non-existent,
WorldVentures “business opportunity” for everyone, including but not limited to WorldVentures’
massive advertising campaign and the misleading statements of compensation.
        108.    First, as detailed herein, Defendants promoted participation in the WorldVentures
endless chain, which has a compensation program based on payments to participants for the
purchase of product by participants, not the retail sale of products or services.
        109.    WorldVentures has made numerous misleading representations about the business
opportunity of WorldVentures and the income that a recruit or a distributor can realize by
becoming a distributor and participating in the scheme.
        110.    WorldVentures knew, or should have known, that the representations about the
business opportunity of WorldVentures were misleading in nature.
        111.    As a direct result of WorldVentures’ fraudulent representations and omissions
regarding the WorldVentures endless chain described herein, WorldVentures wrongly acquired
money from Plaintiff and the members of the classes.
        112.    Second, WorldVentures touted, in numerous different ways as part of a massive
advertising campaign, a “business opportunity,” which WorldVentures also repeatedly and in
many ways represented, among other things, as being “for everyone” and allowing “full time” or
“part time” opportunities.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                20
   Case 21-04099           Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37         Desc Main
                                     Document     Page 22 of 49



        113.        The massive advertising campaign included among other things, the website,
emails, websites, presentations by WorldVentures, training, word of mouth among representatives,

and events.
        114.        As part of this campaign and a further inducement to potential representatives,
WorldVentures made and disseminated Statements of compensation that further misled the public,
among other things: (1) by using cryptic and technical terms known to WorldVentures but not to
the general public or to those exploring the claimed “business opportunity,” (2) by highlighting
the “winners,” i.e., those that received compensation from WorldVentures, and the average gross
compensation paid by WorldVentures to those winners, (3) by failing to disclose the actual number
of “winners” as compared to the number of representatives who received no compensation from
WorldVentures (i.e., the “losers”); and (4) by downplaying and omitting the risks and costs
involved in starting an WorldVentures distributorship and succeeding in such a representative role.
        115.        The touted “business opportunity” was only for a select few, and those that were
recruited specially. And these numbers did not include expenses incurred by representatives in the
operation or promotion of their businesses, meaning there were likely more net losers who made
no profit at all.
        116.        WorldVentures knew, or should have known, that the selective information
presented to representatives in the Compensation and its massive adverting campaign during that
time frame touting its purported “business opportunity” was likely to mislead the public and did
in fact mislead the public into believing there was a legitimate “business opportunity” in which
representatives, or a large portion of them, could make money in either a full or part time capacity.
In fact, however, there was no such “business opportunity,” except for a very select few.
        117.        As a direct result of WorldVentures’ fraudulent representations and omissions
regarding the Statement and the massive adverting campaign during that time frame and thereafter
touting WorldVentures’ purported “business opportunity” described herein, WorldVentures
wrongly acquired money from Plaintiff and the members of the classes.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  21
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37         Desc Main
                                  Document     Page 23 of 49



       118.    The named Plaintiff has standing to bring these Section 17200 claims under the
fraudulent prong and can demonstrate actual reliance on the alleged fraudulent conduct.

       119.    For instance, Plaintiff has been in receipt of misleading and false financial
statements, which promoted the WorldVentures’ scheme and claimed, “business opportunity” and
contained materially false representations regarding the success representatives could achieve
through WorldVentures by purchasing products and recruiting others to do the same.
       120.    There were other representations made to representatives as part of the massive
advertising campaign regarding the claimed “business opportunity,” on which Plaintiff or some of
the Class Members, reasonably believed the representations they could succeed in the “business
opportunity,” did not return the refund, purchased WorldVentures products and did not
immediately return them, signed up as WorldVentures representatives, and attempted to and
recruited others to do the same. These other representations include, but are not limited to the
following:


               a. Emails from WorldVentures that promoted WorldVentures and contained
               materially false representations regarding the success that a distributor could
               achieve through WorldVentures by purchasing products and recruiting others to do
               the same.
               b. Websites, such as www.WorldVentures.com, which promoted the fraudulent
               scheme through videos of Directors containing materially false representations
               regarding the “business opportunity” available to representatives and the wealth
               that a distributor could get by agreeing to become an WorldVentures distributor.
               c. Presentations by WorldVentures representatives which contained materially false
               representations regarding the “business opportunity” and the success that a
               distributor could get through WorldVentures by purchasing products and recruiting
               others to do the same.
               d. Presentations by WorldVentures, including the presentations described in this


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                              22
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                  Document     Page 24 of 49



                complaint, which contained materially false representations regarding the
               “business    opportunity” and the success that a distributor could get through

               WorldVentures by
               purchasing products and recruiting others to do the same.
               e. Training and events where WorldVentures representatives made material false
               representations regarding the “business opportunity” and the success that a
               distributor could get through WorldVentures by purchasing products and recruiting
               others to do the same.
       121.    To the extent proof of reliance is required of Plaintiff, WorldVentures and the
Directors knew that Plaintiff and the class would reasonably rely on their representations and
omissions, which would cause the Plaintiff and the class joining the fraudulent endless chain
scheme and purchasing the products, and Plaintiff did in fact reasonably rely upon such
representations and omissions.
       122.    Indeed, had Plaintiff and the class known that WorldVentures and its Beneficiaries
and Promoters were promoting an endless chain, they would not have become WorldVentures
representatives in the first place and, if learned after becoming a distributor, they would not have
purchased WorldVentures products thereafter.
       123.    Had Plaintiff and the class known that WorldVentures was promoting a “business
opportunity” that did not exist except for a select few, they would not have become WorldVentures
representatives in the first place and, if learned after becoming a distributor, they would not have
purchased WorldVentures products thereafter.
       124.    Finally, the fraudulent acts, representations and omissions described herein were
material not only to Plaintiff and the class (as described in this complaint), but also to reasonable
persons. For instance, regarding the alleged “business opportunity” and representations in, and
omissions from, the Statement, and on information and belief, a large percentage of individuals
who signed up as WorldVentures representatives during this time frame expected that they could
and would receive annual compensation at the approximate level of the “average earnings


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  23
  Case 21-04099          Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                   Document     Page 25 of 49



compensation,” in total, disclosed in the Statements of Average Gross Compensation.
Unfortunately, no such large percentage could or did earn such an amount.

       125.      Under California Business and Professions Code § 17200, a business practice is
“unfair” if it violates established public policy or if it is immoral, unethical, oppressive, or
unscrupulous and causes injury which outweighs its benefits.
       126.      For the reasons set forth herein and above, WorldVentures’ promotion and
operation of an unlawful and fraudulent endless chain, and its fraudulent representations and
omissions regarding its purported “business opportunity,” “Packaging and Handling” fees, and
FedEx freight fees are also unethical, oppressive, and unscrupulous in that WorldVentures is and
has been duping Plaintiff and the class out of billions, or at least hundreds of millions, of dollars.
       127.      WorldVentures’ actions have few, if any, benefits. Thus, the injury caused to
Plaintiff and the class easily and dramatically outweighs the benefits, if any.
       128.      Defendants should be made to disgorge all ill-gotten gains and return to Plaintiff
and the class all wrongfully taken amounts.
       129.      Finally, Defendants’ unlawful, fraudulent, and unfair acts and omissions will not
be completely and finally stopped without orders of an injunctive nature. Under California
Business and Professions Code section 17203, Plaintiff and the class seek a judicial order of an
equitable nature against all Defendants, including, but not limited to, an order declaring such
practices as complained of to be unlawful, fraudulent, and unfair, and enjoining them from further
undertaking any of the unlawful, fraudulent, and unfair acts or omissions described herein.
                                             COUNT III
       (False Advertising - California Business and Professions Code § 17500, et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
       130.      Plaintiff reallege all allegations and incorporates previous allegations by reference.
       131.      All claims brought under this Third Claim for Relief that refer or relate to the false,
untrue, fraudulent, or misleading endless chain of Defendants are brought on behalf of Plaintiff
and the Class.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     24
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                  Document     Page 26 of 49



       132.    All claims brought under this Third Cause of Action that refer or relate to the false,
untrue, fraudulent, or misleading pre-February 2013 Statements of Average Gross Compensation

and the touted WorldVentures “business opportunity” are brought on behalf of Plaintiff and the
Pre-February 2013 Statement of Income.
       133.    All claims brought under this Third Claim for Relief that refer or relate to the false,
untrue, fraudulent, or misleading “Packaging and Handling” or FedEx freight fees before April 14,
2013, are brought on behalf of Plaintiff and the Packaging & Handling and FedEx Freight
Subclass.
       134.    Defendants’ business acts, false advertisements and materially misleading
omissions constitute false advertising, in violation of the California Business and Professions Code
§ 17500, et seq.
       135.    Defendants engaged in false, unfair, and misleading business practices, consisting
of false advertising and materially misleading omissions regarding the purported “business
opportunity,” likely to deceive the public and include, but are not limited to, the items set forth
above. WorldVentures knew, or should have known, that the representations about the business
opportunity of WorldVentures were misleading in nature.
       136.    Because of Defendants’ untrue and/or misleading representations, Defendants
wrongfully acquired money from Plaintiff and the class members to which it was not entitled. The
Court should order Defendants to disgorge, for the benefit of Plaintiff and all other WorldVentures
representatives in the class who signed a Distributor Agreement with WorldVentures governed by
California law their profits and compensation and/or make restitution to Plaintiff and the class.
       137.    Under California Business and Professions Code Section 17535, Plaintiff and the
class seek a judicial order directing Defendants to cease and desist from all false advertising related
to the Defendants’ illegal e scheme, and “Packaging and Handling” fee, and such other injunctive
relief as the Court finds just and appropriate.
       138.    Because of Defendants’ untrue and/or misleading representations, Defendants
wrongfully acquired money from Plaintiff and the class members to which they were not entitled.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                    25
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                  Document     Page 27 of 49



The Court should order Defendants to disgorge, for the benefit of Plaintiff and all other
WorldVentures representatives in the class who signed a Distributor Agreement with

WorldVentures their profits and compensation and/or make restitution to Plaintiff and the class.
       139.    Under California Business and Professions Code Section 17535, Plaintiff and the
class seek a judicial order directing Defendants to cease and desist from all false advertising related
to the Defendants’ illegal scheme, and such other injunctive relief as the Court finds just and
appropriate.
                                            COUNT IV
                                     (RICO 18 U.S.C. § 1962(a))
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
       140.    Plaintiff realleges all allegations as if fully set forth herein and incorporates
previous allegations by reference.
       141.    WorldVentures, Defendants, and others willfully and intentionally violated and
continue to violate RICO and California law with the goal of obtaining money, directly and
indirectly, through a pattern of racketeering activities in violation of the mail and wire fraud
statutes,18 U.S.C. §§ 1341 and 1343, 18 U.S.C. § 1962(a), and California Penal Code § 327.
       142.    WorldVentures has attempted to distinguish its business model from that of a
pyramid scheme.
       143.    WorldVentures has never systematically audited any income forms to ensure
accuracy, and to ensure the business has legitimate retail sales.
       144.    WorldVentures is aware that purchases of travel plans are done through its website
and those internally in its organization almost completely, and thus its knowledge of the lack of
legitimate retail sales revenue suggests its intent to continue operating a pyramid scheme.
       145.    WorldVentures has no control in place to certify that at least 70 percent of travel
packages purchased were either sold or consumed by a legitimate retail customer, and not by
somebody who is a representative or distributor.
       146.    WorldVentures does not track retail sales.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                    26
      Case 21-04099       Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37                  Desc Main
                                    Document     Page 28 of 49



         147.     WorldVentures could determine whether travel packages were purchased with end
consumers, but does not do so.

         148.     The refund policies are insufficient and do nothing to negate the fact that
WorldVentures requires a monthly fee to paid to continue participation, which Plaintiff Yiru paid
in this instance for several months.
         149.     Third party Nugent characterizes himself as Co-Founder and CVO of
WorldVentures on his social media page. Nugent had the power to direct the enterprises affairs at
all times and had supervisory involvement.
         150.     In 2018, Third Party Wayne Nugent was the keynote speaker encouraging
individuals to sign up, all the while having knowledge that revenues are derived primarily from
recruitment. https://www.youtube.com/watch?v=gHBn0OH3TEw.
         151.     Third party Stammen has characterized himself as the CEO, the head position of
the enterprise, and at other times Chief of Business Development. In 2018, Stammen was one of
the keynote speakers for WorldVentures. https://www.youtube.com/watch?v=LX61SAgfqkg.
         152.     WorldVentures is an enterprise on the brink of collapse in that it has failed to pay
its              distributors           commissions                that              are            owed.
https://www.iol.co.za/sundaytribune/news/worldventures-sued-for-millions-by-reps-16636860.
         153.     The Chinese Government cracked down on WorldVentures for illegally operating
in      the     China,    and     sending    international    wires       to   the         United   States.
https://www.mlmnewsreport.com/worldventures-bankrupt-distributors-resign-overunpaid-
commissions/. Ultimately the illicitly obtained funds were siphoned to each of the Debtors and
other DOE Defendants, except Azcue.
         154.     In 2018, Government of Rwanda cautioned the public about Defendant
WorldVentures operating illegally. https://www.newtimes.co.rw/news/governmentcautions-
public-world-ventures.
         155.     WorldVentures was told to cease operating in China, Malaysia, and Taiwan.
http://amlmskeptic.blogspot.com/2015/04/old-news-world-ventures-busted-in-china.html.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                         27
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 29 of 49



       156.    On or about January of 2018, the following report of an employee of Defendants
was made at https://www.glassdoor.com/Reviews/WorldVentures-Holdingsbankruptcy-Reviews-

EI_IE284228.0,22_KH23,33.htm:
       1. COO resigned in less than 1 year, due to company planning for bankruptcy and financial
       trouble.
       2. President of Sales and International Marketing, resigned, due to company's financial
       trouble and planning for bankruptcy.
       3. Chief Security Officer resigned due to legal problems.
       4. Smartcard have 15 developers from Flye CEO friend's organization without delivering
       anything but jobs of Full-time employees in CIO and CTO is in trouble.
       5. HR asked every employee to sign "Conflict of Interest" document, where CEO of Flye
       (Old CTO of WV) have conflict of interest with 3 companies, not sure if they will request
       him to step down.
       6. New CTO have 2 jobs. Not sure, where his loyalty lies.
       157.    The named Debtors and other DOE Defendants, as promoters of the scheme, did
not retain immediate control over the essential managerial conduct of the WorldVentures
enterprise.
       158.    Even if the Debtors and other DOE Defendants are no longer the CEO of
WorldVentures, or head officers, the Debtors and other DOE Defendants functionally operate as
lower rung participants or silent equity partners reaping a majority of the scheme’s spoils, and
receiving an infinite level deep, nearly all revenues from lower-level person’s recruitments. Since
the Bankruptcy filings, very little has changed.
       159.    Plaintiff’s realization of profits was not inexplicably tied to the success of the
promotional scheme.
       160.    The distribution and sale of travel packages is not something the SEC has found
amenable to regulation under the federal securities laws.
       161.    The marketing and recruitment aspects of WorldVentures’ enterprise are not within


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                28
   Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37               Desc Main
                                   Document     Page 30 of 49



the definition of a security.
        162.    In the WorldVentures scheme, distributors themselves must recruit new

participants.
        163.    In the WorldVentures scheme, distributors themselves must recruit new
participants in the travel package endless chain, primarily through their own recruiting and
marketing activities.
        164.    WorldVentures tells its distributors and the Plaintiff that they will have spent
significant time, effort and work to earn money, WorldVentures attempts emphasize the retail
aspects of the business, the promise of significant profits linked to becoming a distributor.
        165.    WorldVentures characterizes its distributors as “independent contractors” in the
purported distribution agreement it maintains on its website, negating the notion that the
distributors are passive participants in the endless chain. 153. Plaintiff and the class of distributors,
as reasonable consumers, were expected to contribute more than nominal and menial effort.
        166.    Each of the Defendants are engaged in activities federal interstate and foreign
commerce and are entities capable of holding a legal or beneficial interest in property. All
Defendant “persons,” as that term is defined by 18 U.S.C. §1961(3).
        167.    The Defendants together make up the “WorldVentures Enterprise” as an
association of entities and individuals associated in fact to operate an illegal pyramid scheme. The
WorldVentures Enterprise is not a legal entity within the meaning of “enterprise” as defined in 18
U.S.C. § 1961(4). The Defendants have been members of the WorldVentures Enterprise from at
least April 2009 and continuing until the present. WorldVentures and the Beneficiaries and
Promoters are separate entities from the WorldVentures Enterprise and play separate and distinct
roles in the operation of the WorldVentures Enterprise.
            a. WorldVentures is the founder, architect, and beneficiary of the WorldVentures
                Pyramid. Through interstate wire and mails, WorldVentures coordinates the
                WorldVentures Enterprise, a worldwide scheme. It also pays and awards the
                commissions, bonuses, and other incentives to the Defendants and others.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                      29
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                  Document     Page 31 of 49



           b. WorldVentures employs the Defendant to coordinate operations of the
               WorldVentures Pyramid in the countries in which WorldVentures operates,

               including determining and coordinating points, bonuses, and other incentives.
           c. WorldVentures employs the other defendants as its operational arm of the
               WorldVentures Enterprise in the U.S. WorldVentures employs the other defendants
               to conduct racketeering activities in the U.S.
           d. WorldVentures employs the remainder of the Defendants to induce new recruits
               into the WorldVentures Pyramid, to induce representatives to purchase
               WorldVentures product, and to induce representatives to recruit additional
               representatives into the WorldVentures Pyramid. The Remaining Defendants also
               have an agreement with WorldVentures mandating that WorldVentures will not
               reform its fraudulent marketing plan without their consent.
       168.    From at least April 2009 and continuing until the present, within the County of Los
Angeles, and elsewhere, WorldVentures in association with the other defendants, did knowingly,
willfully, and unlawfully conduct and participate, directly and indirectly, in the conduct of the
affairs of the WorldVentures Enterprise through a pattern of racketeering activity.
       169.    The alleged association exists for purposes other than simply to commit the
predicate acts as defined in Plaintiff’s RICO counts. Specifically, the Defendants formed the
various entities and acted as separate individuals to earn money through selling legitimate travel
packages. Thus, the association exists for purposes other than to commit the predicate acts.
       170.    From at least April 2009 and continuing until the present, WorldVentures with each
other and the remaining defendants, executed a per se scheme to defraud through a pattern of
racketeering made up of distinct acts of mail and wire fraud under 18 U.S.C. §§ 1341 and 1343.
The WorldVentures Enterprise engaged in and affected interstate and foreign trade. The
WorldVentures Enterprise transacts business through the instrumentalities of interstate commerce
such as telephones, facsimile machines, the internet, email, and the United States mail and
interstate commercial carrier to communicate in furtherance of the activities of the WorldVentures


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  30
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37               Desc Main
                                  Document     Page 32 of 49



Enterprise.
        171.   The WorldVentures Enterprise advertises, markets, and sells products and services

throughout the United States. The operation of the enterprise continued over several years,
including activities in every state, and has affected and damaged, and continues to affect and
damage, commercial activity.
        172.   To further the goals of the WorldVentures Enterprise, which were to (1) earn money
through fraudulent means, (2) entice individuals to become WorldVentures representatives, (3)
entice individuals to purchase products from WorldVentures; (4) entice individuals to recruit
others to become WorldVentures representatives and profit off those recruits’ purchases of
WorldVentures products, and (5) reap large profits for themselves based on false representations,
WorldVentures and the remaining defendants engaged in various forms of illegal activity,
including (a) mail fraud, (b) wire fraud, and (c) conspiracy.
        173.   The pattern of racketeering activity alleged is distinct from the WorldVentures
Enterprise. Each act of racketeering activity is distinct from the WorldVentures Enterprise in that
each is a separate offense committed by an entity or individual while the WorldVentures Enterprise
is an association of entities and individuals. The WorldVentures Enterprise has an ongoing
structure and/or organization supported by personnel and/or associates with continuing functions
or duties.
        174.   The racketeering acts set out above and below, and others, all had the same pattern
and similar purpose of defrauding Plaintiff and the class for the benefit of the WorldVentures
Enterprise and its members. Each racketeering act was related, had a similar purpose, involved the
same or similar participants and methods of commission, and had similar results affecting Plaintiff
and the class. The racketeering acts of mail and wire fraud were also related to each other in that
they were part of the WorldVentures Enterprise’s goal to fraudulently induce Plaintiff and the class
to join the illegal scheme, purchase products, and recruit others to join the scheme.
        175.   WorldVentures’ and other Defendants’ wrongful conduct has been and remains part
of WorldVentures Enterprise’s ongoing way of doing business and constitutes a continuing threat


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                    31
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                  Document     Page 33 of 49



to the property of Plaintiff and the class. Without the repeated acts of mail and wire fraud, the
WorldVentures Enterprise’s fraudulent scheme would not have succeeded.

       176.    Revenue gained from the pattern of racketeering activity, which constitutes a
significant portion of the total income of WorldVentures and the Beneficiaries and Promoters, was
reinvested in the operations of the WorldVentures Enterprise for the following purposes: (a) to
expand the operations of the WorldVentures Enterprise through additional false and misleading
advertising and promotional materials aimed at recruiting new representatives; (b) to facilitate the
execution of the illegal scheme; and (c) to convince current representatives to recruit new
representatives, and purchase WorldVentures products.
       177.    Yiru and the class were injured by the reinvestment of the racketeering income into
the WorldVentures Enterprise because they invested billions of dollars of their own money through
their purchasing of products, promotional materials, and WorldVentures products, all of which
were packaged and shipped at inflated charges.
       178.    In connection with promoting and executing their illegal scheme, members of the
WorldVentures Enterprise knowingly and recklessly placed and caused to be placed in the United
States mail or by interstate commercial carrier, or took or received therefrom, matters or things to
be sent to or delivered by the United States mail or by interstate commercial carrier comprising,
among other things product, invoices, letters, promotional materials, brochures, products and
checks to Plaintiff and the class and received communications between and among themselves
through the United States mail, in all fifty states and the District of Columbia. It was reasonably
foreseeable that these mailings or receipts would take place in furtherance of the fraudulent
scheme.
       179.    In connection with promoting and executing their illegal scheme, members of the
WorldVentures Enterprise engaged in wire fraud, in violation of 18 U.S.C. § 1343, by, among
other things, knowingly and recklessly transmitting or causing to be transmitted with wire
communications, in interstate and foreign trade, materials promoting the illegal WorldVentures
Pyramid on internet web sites, radio, satellite radio, television, email, facsimile, telephone, and


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                 32
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 34 of 49



text messages, including promotional materials, registration information, product information, and
invoices. WorldVentures and the Directors maintain websites on the internet where the enterprise

was perpetrated.
       180.    WorldVentures’ representatives can and do buy products and are given
inducements to continue working as representatives within the WorldVentures Pyramid.
WorldVentures maintains various websites hosting promotional videos featuring the Beneficiaries
and Promoters promoting the unlawful scheme and other marketing materials featuring the
Beneficiaries and Promoters promoting the illegal scheme. WorldVentures sent and received these
interstate wire communications to and from all fifty states and the District of Columbia.
       181.    Each Defendant has promoted the WorldVentures Pyramid and WorldVentures
Enterprise. Each use of the mail or wire by Defendants and the Beneficiaries and Promoters done
in furtherance of the WorldVentures Pyramid is an act of racketeering.
       182.    The pattern of racketeering activity through which the affairs of the WorldVentures
Enterprise were conducted and in which WorldVentures and the Beneficiaries and Promoters
participated consisted of the following:
                                 Racketeering Act Number One
   183.        In 2015, plaintiff Yiru received, through private commercial interstate carrier
and the internet portal maintained by WorldVentures, certain application materials, which
promoted the WorldVentures Enterprise and contained materially false representations regarding
the success representatives could achieve through WorldVentures by purchasing travel packages
and recruiting others to do the same.
   184.        Because of her receipt of these materials, Plaintiff Yiru signed up with
WorldVentures purchased WorldVentures travel packages and recruited others to do the same. The
materials and package items were sent to Plaintiff Yiru with the purpose and intent of promoting
the WorldVentures Enterprise’s illegal scheme, all in violation of 18 U.S.C. § 1341.
                                 Racketeering Act Number Two
   185.        In 2015, Plaintiff Yiru received, through private commercial interstate


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                 33
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 35 of 49



carrier, and the internet portal maintained by the Defendants, a 2015 Annual Income Disclosure
Statement, which promoted the WorldVentures Enterprise and the WorldVentures pyramid

through the sales and marketing plan, and which contained materially false representations
regarding the success that representatives could achieve through WorldVentures by purchasing
travel packages and recruiting others to do the same.
   186.        Because of her receipt of the representations, Plaintiff Yiru signed up with
WorldVentures, purchased WorldVentures travel package, and recruited others to do the same.
The Income Disclosure Statement with the purpose and intent of promoting the WorldVentures
Enterprise’s illegal scheme, all in violation of 18 U.S.C. § 1341.
                                    Racketeering Act Number Three
   187.        In 2015 through 2016, Plaintiff Yiru ordered, through interstate wire transmissions
over the internet travel packages, which were promoted by the WorldVentures Enterprise as the
means by which representatives such as Yiru could “pay for their position” and get greater retail
profits. WorldVentures hosted these websites. Yiru paid WorldVentures for these products using
an electronic transfer of funds. WorldVentures shipped Yiru these products through private
commercial interstate carrier. WorldVentures coordinated through interstate wires on at least a
monthly basis following the order the collection and accruing of the rewards associated with those
purchases. Because of the promised “rewards,” “profits,” and opportunity to advance up the
WorldVentures Pyramid, Plaintiff Yiru purchased WorldVentures Products, paid for those
WorldVentures travel packages, and received those products, using instrumentalities of interstate
commerce. Defendants’ actions violated 18 U.S.C. §§ 1341 and 1343.
                                 Racketeering Act Number Four
   188.        Throughout April of 2009 and continuing, WorldVentures distributed
information by interstate wire transmissions over the internet, such as www.WorldVentures.com,
worldventuresfoundation.org. Yiru reviewed the website. The WorldVentures websites promoted
the fraudulent scheme through videos of Directors containing materially false representations
regarding the business opportunity available to representatives, and the wealth that a distributor


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                34
   Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37              Desc Main
                                   Document     Page 36 of 49



could get by agreeing to become an WorldVentures distributor. Because of the representations on
WorldVentures’ websites, Yiru became an WorldVentures distributor and maintained his position

as an WorldVentures distributor and continued to order WorldVentures’ products and recruit
others to do the same. This violated 18 U.S.C. § 1343.
                                  Racketeering Act Number Five
        189.    Throughout 2016, the members distributed information by interstate wire
transmissions over the internet promoting WorldVentures as described in this Complaint. These
videos promoted the fraudulent pyramid scheme and contained materially false representations
regarding the wealth that a recruit or WorldVentures distributor could achieve if that recruit
became an WorldVentures distributor and if a distributor purchased WorldVentures products. This
violated 18 U.S.C. § 1343.
        190.    WorldVentures’ and the Directors’ representations and omissions were the
proximate cause of Yiru and the class joining the fraudulent scheme and purchasing the products.
        191.    To the extent proof of reliance is legally required, in engaging in the
aforementioned wire and mail fraud, WorldVentures and the Directors knew that Yiru and the
class would reasonably rely on their representations and omissions which would cause the Plaintiff
and the class joining the fraudulent pyramid scheme and purchasing the products.
        192.    Defendants and the Directors knew that the misrepresentations and omissions
described above in promoting and executing the fraudulent scheme were material because they
caused Yiru and the class to join and participate in the illegal scheme.
        193.    Had Yiru and the class known that WorldVentures and the Directors were
promoting an illegal scheme, they would not have joined the WorldVentures Pyramid scheme.
        194.    WorldVentures’ and the Directors’ acts of mail and wire fraud were a
proximate cause of the injuries that Yiru and the class suffered. Because of WorldVentures’ and
the Directors’ pattern of unlawful conduct, Yiru and the class lost millions of dollars, if not billions
of dollars.
        195.    Under 18 U.S.C. § 1964, Yiru and the class are entitled to treble their damages, plus


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     35
  Case 21-04099         Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37         Desc Main
                                   Document     Page 37 of 49



interest, costs and attorney’s fees.
                                              COUNT V

                                       (RICO 18 U.S.C. § 1962(c))
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
        196.    Plaintiff realleges all allegations as if fully set forth herein and incorporates
previous allegations by reference.
        197.    WorldVentures, the Beneficiaries, and Promoters are associated with the
WorldVentures Enterprise. In violation of 18 U.S.C. § 1962(c), WorldVentures and the
Beneficiaries and Promoters conducted and/or participated in the conduct of the affairs of the
WorldVentures Enterprise, including participation in activities in furtherance of the
WorldVentures Defendants’ fraudulent scheme, through the pattern of racketeering activity earlier
alleged.
        198.    As a direct and proximate result of WorldVentures’ and the Beneficiaries’ and
Promoters’ violation of 18 U.S.C. § 1962(c), Yiru and the class were induced to, and did, become
representatives in the WorldVentures Pyramid scheme and purchased billions of dollars of the
WorldVentures products and recruited others to do the same. Yiru and the class were injured by
WorldVentures’ and the Beneficiaries’ and Promoters’ unlawful conduct. The funds used to buy
WorldVentures products constitute property of Yiru and the class within the meaning of 18 U.S.C.
§ 1964(c).
        199.    WorldVentures knew of and agreed to the overall objective of the RICO offense
because it knew the bonuses it toted were not possible, it knew the commission were not
achievable, it knew that as much as 97-99% of distributors failed, and that income was derived not
from customers, but from recruitments.
        200.    Each of the Debtors and other DOE Defendants had a written and/or oral agreement
with WorldVentures to commit each of the above predicate acts, in that there was an actual
agreement between WorldVentures and each of the Debtors and other DOE Defendants that
defined how each of the Debtors and other DOE Defendants would be making money from the


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                               36
  Case 21-04099         Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37               Desc Main
                                   Document     Page 38 of 49



scheme, that such money would be based on the number of persons recruited into the scheme, and
that salaries and bonuses would be tied to how many people were recruited into the network, as

opposed to legitimately branching out into retail.
        201.    Under 18 U.S.C. § 1964(c), Yiru and the class are entitled to treble their damages,
plus interest, costs, and attorney’s fees.
                                             COUNT VI
                                     (RICO 18 U.S.C. § 1962(d))
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
        202.    Plaintiff realleges all allegations as if fully set forth herein, and incorporates
previous allegations by reference.
        195.    Each of the Defendants was separate and distinct from the enterprise and they each
carried out functions independently, attempting to create an air of propriety and success.
WorldVentures and the Debtors and other DOE Defendants agreed to work together in a symbiotic
relationship to carry on the illegal scheme. Under that agreement, WorldVentures, WorldVentures
Holdings, WorldVentures Foundation, and the Directors and others conspired to violate 18 U.S.C.
§ 1962(a) and (c), in violation of 18 U.S.C. § 1962(d).
        196.    As a direct and proximate result of WorldVentures’ and the Directors’ violation of
18 U.S.C. § 1962(d), Yiru and the class were injured by WorldVentures’ and the Beneficiaries’
and Promoters’ unlawful conduct. The funds used to buy WorldVentures products constitute
property of Yiru and the class under 18 U.S.C. § 1964(c).
        197.    Under 18 U.S.C. § 1964(c), Yiru and the class are entitled to treble their damages,
plus interest, costs, and attorney’s fees
                                             COUNT VII
                     (DECLARATORY RELIEF 28 U.S.C. §§ 2201 et seq.)
    (On behalf of the Class and the Subclass against all Defendants, including DOES 1-1000)
        198.    Plaintiff incorporates herein by reference paragraphs above as if they were set forth
fully herein.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     37
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                  Document     Page 39 of 49



        199.    This is a Count for declaratory relief brought pursuant to 28 U.S.C. §§ 2201 and
2202.
        200.   28 U.S.C. §§ 2201 et seq. authorizes relief for any person who desires a declaration
of rights or duties with respect to one another. In cases of actual controversy relating to the legal
rights and duties of respective parties, such a person may seek a judicial declaration of his or her
rights and duties relative to an instrument or contract, or alleged contract, including a
determination of any question of construction or validity arising under the instrument or contract,
or alleged contract.
        201.   On October 10, 2019, the Hon. Carlos G. Lopez (ret.) issued a Final Award (the
“Final Award”) in arbitration case number 01-18-0004-3400, finding that the Representative
Agreement, the Policies and Procedures Manual, and the Compensation Guide were illusory, and
thus entirely unenforceable.
        202.   On October 26, 2020, Judge Lopez issued an Amended Final Award in the
arbitration proceeding (the “Amended Final Award”). No party disputes the Amended Final
Award, and Plaintiff is moving to confirm the Amended Final Award.
        203.   The Amended Final Award clarified (1) that typically arbitration agreements are
standalone from policies manuals, whereas WorldVentures did not do so, (2) that the
Representative Agreement, the Policies and Procedures Manual, and the Compensation Guide
comprised the entirety of the (“Agreement”), and (3) that the Final Award meant to apply the
finding only that the “arbitration provision” in the entire Agreement was illusory.
        204.   Even though the Arbitrator clarified his ruling was not made as to other provisions
of the Agreement, the illusory ruling is subject to collateral estoppel because each and every
provision of the Agreement must be necessarily bound up in such a determination, and
WorldVentures is collaterally estopped and precluded from arguing that the choice of law
provision is enforceable based on the illusory finding related to the arbitration provision.
        205.   Alternatively, the Final Award and Amended Final Award are subject to “law of
the case doctrine” in that a finding one provision is illusory cannot be divorced from the same
necessary finding that the balance of the Agreement’s provisions are too, illusory.



COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  38
   Case 21-04099       Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                  Document     Page 40 of 49



        206.   Even if the Defendants are not estopped or precluded based on law of the case or
estoppel, Plaintiff seeks a declaratory judgment that the Agreement (which would include each
and every provision, the choice of law provision, the so-called confidentiality provision) are
unenforceable because the Agreement is illusory.
        207.   Judge Lopez’s ruling is at least persuasive as to such a determination.
        208.   The entire Agreement is illusory because the unilateral amendment clauses are
impermissible under law.
        209.   The effect of a finding that an agreement is illusory under law, is that the entire
contract is unenforceable.
        210.   If the entire contract is unenforceable, the “choice of law” provision is enforceable
and the “confidentiality” provision is unenforceable.
        211.   Some of the Debtors and the DOE Defendants are not parties to the Agreement.
        212.   The Individuals Defendants may not assert estoppel.
        213.   The choice of law provision is narrow under 5th Circuit Authority, and thus does
not reasonably include this dispute involving claims sounding in tort.
        214.   A review of the choice of law provision of legitimate companies in Texas reflects
as a matter of custom, practice, and performance that the choice of law provision here is narrow.
        215.   An actual controversy exists between Plaintiff and Defendants as to their rights and
        duties to each other. Specifically, the Defendants are now contending that one provision
of the Agreement is not “illusory” even though another provision was found to be illusory, that the
choice of law provision is broad, and that apparently the Debtors and other DOE Defendants can
assert the choice of law. Plaintiffs contend that the choice of law provision is narrow, that illusory
to one clause means illusory to all, and that the Debtors and other DOE Defendants have no basis
to assert choice of law, as to a contract not referring to them. Accordingly, a declaration is
necessary and proper at this time.
        216.   Plaintiff requests declaratory relief and a determination that the entire Agreement
is illusory.

                                           COUNT VIII


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   39
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                  Document     Page 41 of 49



                  (Declaratory Judgment for Determination of Net Winner)
       217.     The Plaintiff realleges and repeats the allegations contained herein, and by
reference incorporates them herein.
       218.    The Plaintiff brings this action as a “defendant class action” pursuant to Federal
Rules of Civil Procedure 23(a), (b)(1)(A), and (b)(1)(B) against a class (the “Net Winner Class”)
that the Debtors engaged in a Ponzi and pyramid scheme may be applied, along with any applicable
presumptions, in determining the Plaintiff’s claims.
       219.    The named Defendants and DOE Defendants are Net Winners.
       220.    The named and unnamed defendants were among the largest Net Winners of the
Debtors’ scheme and should be appointed, without cost to the Estates, as representatives of the Net
Winner Class (the “Class Representatives”).
       221.    The Class Representatives will be adequate and appropriate representatives of the
Net Winner Class in the course of and by virtue of their own defense to the same claims. Because
they have substantially more (or certainly at least as much) incentive to vigorously defend against
the Plaintiff’s claims as any unnamed class member, these Defendants will fairly and adequately
protect and represent the interests of the unnamed members of the Net Winner Class.
       222.     The claims against and anticipated defenses of the Class Representatives are
typical of the claims against and anticipated defenses of the unnamed members of the Net Winner
Class. Like the Class Representatives, each of the unnamed members of the Net Winner Class
participated in the Debtors’ Ponzi and pyramid scheme and received more money than they paid
during the course of their participation. The claims for return of “net winnings” against all the Net
Winners are the same and should be calculated the same way for all class members.
       223.    The nature of the defenses that may be asserted by the Class Representatives also
would be the same, as liability for repayment of the fraudulent transfers made by the Debtors to
the Net Winner Class does not depend on the personal circumstances of particular individuals
(other than in the mathematical calculation of the amount of their liability, which will be resolved
independently of the determination of liability).




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                  40
  Case 21-04099           Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                    Document     Page 42 of 49



        224.      Prosecuting separate actions against individual class members would create a risk
of inconsistent judgments with respect to individual class members
        225.      Participants had multiple User Accounts, which can be identified to the Participant
by, among other means, Common Identifiers. These multiple User Accounts of a Participant are
hereinafter referred to as “Related User Accounts.”
        226.      The Plaintiff has determined the Net Winners by aggregating Related User
Accounts to include money paid to the Debtors, international affiliated companies of the Debtors
who were not joined to these bankruptcy cases, and DOE parties, received from the Debtors, and
money paid to and received from other Participants in connection with the purchase or membership
plans and travel Packages.
        227.      The Plaintiff is entitled to a determination that the Debtors are operating a ponzi
scheme and a pyramid scheme.
        228.      The Plaintiff is entitled to a judgment declaring that a Net Winner is determined by
aggregating Related User Accounts.
                                       COUNT IX
       (Fraudulent Transfer -- Constructive – 11 U.S.C. §§ 548(a)(1)(B), 550 and 551)
        229.      The Plaintiff realleges and repeats the allegations contained in paragraphs 1 through
60 above and by reference incorporates them herein.
        230.      Plaintiff seeks derivative standing to bring this claim.
        231.      The Net Winner Payments were made within two years of the Petition Date.
        232.      Each of the Net Winner Payments between the Debtors, international entities to
whom the Debtor controls but who were not joined to the Bankruptcy Cases, and to DOES 1-1000,
constitute a “transfer,” as that term is defined in 11 U.S.C. § 548, of an asset or interest in an asset
of the Debtors.
        233.      Each Net Winner Payment was made for less than fair consideration.
        234.      Each Net Winner Payment was made while the Debtors were insolvent,
undercapitalized, or unable to pay their debts as they became due.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                     41
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                  Document     Page 43 of 49



       235.    Each of the Net Winner Payments constitutes a fraudulent transfer avoidable by the
Plaintiff pursuant to § 548(a)(1)(B) of the Bankruptcy Code and recoverable from the Defendants
and members of the Net Winner Class pursuant to § 550(a) of the Bankruptcy Code.
       236.    As a result of the foregoing, pursuant to §§ 548(a)(1)(B), 550(a) and 551 of the
Bankruptcy Code, the Plaintiff is entitled to a judgment against the Defendants and each member
of the Net Winner Class: (a) avoiding and preserving the Net Winner Payments, (b) directing that
the Net Winner Payments be set aside, and (c) recovering the Net Winner Payments, or the value
thereof, from the Defendants or members of the Net Winner Class for the benefit of the Estates.

                                        COUNT X
          (Fraudulent Transfer -- Actual – 11 U.S.C. §§ 548(a)(1)(A), 550, and 551)
       237.     The Plaintiff realleges and repeats the allegations contained herein. Each of the Net
Winner Payments to the Debtors, affiliates who are not in Bankruptcy, and DOES-1000, was made
on or within two years before the commencement of these Chapter 11 cases.
       238.    Plaintiff seeks derivative standing to bring this claim.
       239.    Each of the Net Winner Payments constitutes a “transfer,” as that term is defined
in 11 U.S.C. § 548, of an asset or interest in an asset of the Debtors.
       240.    Each of the Net Winner Payments was made with the actual intent to hinder, delay
or defraud some or all of the Debtors’ then existing and/or future creditors.
       241.    Each of the Net Winner Payments constitutes a fraudulent transfer avoidable by the
Plaintiff pursuant to 11 U.S.C. § 548(a)(1)(A) and recoverable from the Defendants pursuant to §§
550(a) and 551 of the Bankruptcy Code.
       242.    As a result of the foregoing, pursuant to 11 U.S.C. § 548, the Plaintiff is entitled to
a judgment against the Defendants and members of the Net Winner Class: (a) avoiding and
preserving the Net Winner Payments, (b) directing that the Net Winner Payments be set aside, and
(c) recovering the Net Winner Payments, or the value thereof, from the Defendants and the
members of the New Winner Class for the benefit of the Estates.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   42
  Case 21-04099         Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37             Desc Main
                                   Document     Page 44 of 49



                                           COUNT XI
                          (Preferences – 11 U.S.C. §§ 547, 550 and 551)
        243.    The Plaintiff realleges and repeats the allegations contained above and by reference
incorporates them herein.
        244.    Plaintiff seeks derivative standing to pursue this claim.
        245.    Certain members of the Net Winner Class received more payments from the
Debtors (whether from payments directly from the Debtors or from international transactions) than
they paid (whether from payments to the Debtors or through Triangular Transactions) within
ninety (90) days of the commencement of these cases (the “Net Preference Payment”).
        246.    To the extent a Defendant received Net Preference Payments of not less than
$6,225, such payments were made:


                (a) to or for the benefit of the Defendant, who claims to be a creditor
                at the time of the transfers;
                (b) for or on account of an antecedent debt owed by the Debtors before
                such transfer was made;
                (c) while the Debtors were insolvent;
                (d) within 90 days (within one year) of the petition date; and
                (e) enabling the Defendant to receive more than a creditor would receive if the case
                was one under Chapter 7, the transfer was not made and the Defendant received
                payment of such debt to the extent provided by the provisions of Title 11 of the
                United States Code.
        247.    The Net Preference Payments, to the extent totaling at least $6,225 as to each
Defendant, may be avoided as a preferential transfer pursuant to 11 U.S.C. § 547 and recovered
from the Defendants pursuant to 11 U.S.C. § 550, and 551.
        248.    The Plaintiff is entitled to a judgment against the Defendants, affiliated
international entities and DOES 1-1000: (a) avoiding and preserving the Net Preference Payments,
(b) directing that the Net Preference Payments be set aside, and (c) recovering the Net Preference
Payments, or the value thereof, from the Defendants and the members of the New Winner Class
for the benefit of the Estates.
                                          COUNT XII
                                     (Declaratory Judgment)
        249.    The Plaintiff realleges and repeats the allegations contained above.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                   43
  Case 21-04099               Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                         Document     Page 45 of 49



         250.          Upon a judgment that the Net Winner Payments and Net Preference Payments are
recoverable by the Plaintiff Class (or on behalf of the estate), the Plaintiff requests that the Court
enter an order determining the calculation of the liability of the Defendants and each member of
the Net Winner Class to the Plaintiff.
         251.          The Plaintiff requests the Court determine that the following constitute an
appropriate procedure for determination of monetary liability:
         a. The Plaintiff submits to each Defendant and each member of the Net Winner Class a
            statement setting forth:
                  i.      A listing of all User Accounts identified to each Defendant or member of the
                          Net Winner Class as a Related User Account,
                 ii.      A summary of the transactions within each Related User Account,
                iii.      The net amount due based upon an aggregation of the Related User Accounts;
         b. Each Defendant and member of the Net Winner Class shall respond within forty-five
            (45) days if he/she disagrees with the Plaintiff’s statement of the Net Winner Payment
            or Net Preference Payments, and if so, provide a detailed statement of the basis of the
            disagreement;
         252.          If no timely objection is submitted, the Court shall enter judgment for the amount
of the statement.
         253.          If a timely objection is filed, the amount of the judgment shall be determined by the
Court.
                                                COUNT XIII
                           (Disallowance of Claims Pursuant to 11 U.S.C. §502(d))
         254.          The Plaintiff realleges and repeats the allegations contained in the above
paragraphs, and by reference incorporates them herein.
         255.          Pursuant to 11 U.S.C. §502(d), the Court shall disallow any claim of a Net Winner
from whom property is recoverable under Section 550 of the Bankruptcy Code, or that is a
transferee of a transfer avoidable under Sections 547 or 548 of the Bankruptcy Code, unless such
Net Winner has paid the amount or turned over any such property for which the Net Winner is
liable under Section 550.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                         44
  Case 21-04099         Doc 1    Filed 08/02/21 Entered 08/02/21 21:01:37            Desc Main
                                  Document     Page 46 of 49



       256.    Creditors have standing to object to the claim of other purported “creditors.”
       257.    To the extent a Net Winner fails to pay to the estate a Net Winner Payment or Net
Preference Payment, any claims of such Net Winner in these bankruptcy cases shall be
disallowed without further order of Court.
                                      PRAYER FOR RELIEF

       The named Plaintiff and the Plaintiff class and subclass request the following relief on the
pyramid claims:
       a.      Certification of the class and subclasses;

       b.      A jury trial and judgment against Defendants;
       c.      Rescission of the agreements upon which the scheme is based, and recovery of all
consideration paid pursuant to the scheme, less any amounts paid or consideration provided to the
participant pursuant to the scheme;
       d.      Damages for the financial losses incurred by Plaintiff and by the class and
subclasses because of the WorldVentures Defendants’ conduct and for injury to their business and
property;
       e.      Restitution and disgorgement of monies;
       f.      A judicial declaration that the entire Agreement is illusory, and thus unenforceable;
       g.      Temporary and permanent injunctive relief enjoining WorldVentures from paying
its Representatives recruiting rewards that are unrelated to retail sales to ultimate users and from
further unfair, unlawful, fraudulent and/or deceptive acts;
       h.      The cost of suit including reasonable attorneys’ fees under California Code of Civil
Procedure § 1021.5, Civil Code §1689.2, and otherwise by law;
       i.      Trebling of damages;
       j.      Punitive damages;
       k.      For damages in an amount yet to be ascertained as allowed by law; and
       l.      For such other damages, relief and pre- and post-judgment interest as the Court may
deem just and proper.


COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                 45
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37           Desc Main
                                  Document     Page 47 of 49



       The named Plaintiff and the Plaintiff class and subclass request the following relief on the
ponzi claims:

       a. Enter declaratory judgment in favor of the Trustee that a Net Winner is to be determined
           in accordance with the methodology set forth above.
       b. Pursuant to 11 U.S.C. §§ 548(a)(1)(B), 550(a) and 551 of the Bankruptcy Code: (a)
           avoiding and preserving the Net Winner Payments, (b) directing the Net Winner
           Payments be set aside and (c) recovering the Net Winner Payments from the
           Defendants and each member of the Net Winner Class for the benefit of the Estates.
       c. Pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550(a) and 551 of the Bankruptcy Code: (a)
           avoiding and preserving Net Winner Payments, (b) directing the Net Winner Payments
           be set aside and (c) recovering the Net Winner Payments from the Defendants and each
           member of the Net Winner Class for the benefit of the Estates.
       d. Pursuant to 11 U.S.C. § 547, (a) avoiding Net Preference Payments received by each
           Defendant and each member of the Net Winner Class as preferential payments, to the
           extent such payments total at least $6,225, and (b) recovering such payments for the
           benefit of the Estates.
       e. Disallowing the claims of any Net Winner who does not pay a Net Winner Payment or
           Net Preference Payment, in accordance with 11 U.S.C. §502(d).
       f. And for such other and further relief as this Court deems just and proper.




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                46
  Case 21-04099        Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37      Desc Main
                                  Document     Page 48 of 49



DATED: August 2, 2021                         Respectfully submitted by:

                                              /s/ Blake J. Lindemann
                                              Blake J. Lindemann
                                              California Bar No. 255747
                                              E-mail: blake@lawbl.com
                                              LINDEMANN LAW FIRM, APC
                                              (pro hac vice)
                                              433 N. Camden Drive, 4th Floor
                                              Beverly Hills, CA 90210
                                              Telephone No: 310-279-5269
                                              Facsimile No: 310-300-0267

                                              -and-

                                              Rachel E. Montes
                                              Texas Bar No. 45005925
                                              Rachel@MontesLawGroup.com
                                              MONTES LAW GROUP, PC
                                              1121 Kinwest Parkway, Ste. 100
                                              Irving, TX 75063
                                              Telephone No: 214-522-9401
                                              Facsimile No: 214-522-9428


                                              COUNSEL FOR CREDITOR MELODY YIRU
                                              AND THOSE SIMILARLY SITUATED




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                           47
   Case 21-04099         Doc 1     Filed 08/02/21 Entered 08/02/21 21:01:37         Desc Main
                                    Document     Page 49 of 49



                                   DEMAND FOR JURY TRIAL
        Plaintiff Melody Yiru on behalf of herself and those similarly situated, hereby requests a
jury trial on all matters so triable.


DATED: August 2, 2021                         Respectfully submitted by:

                                              /s/ Blake J. Lindemann
                                              Blake J. Lindemann
                                              California Bar No. 255747
                                              E-mail: blake@lawbl.com
                                              LINDEMANN LAW FIRM, APC
                                              (pro hac vice)
                                              433 N. Camden Drive, 4th Floor
                                              Beverly Hills, CA 90210
                                              Telephone No: 310-279-5269
                                              Facsimile No: 310-300-0267

                                              -and-

                                              Rachel E. Montes
                                              Texas Bar No. 45005925
                                              Rachel@MontesLawGroup.com
                                              MONTES LAW GROUP, PC
                                              1121 Kinwest Parkway, Ste. 100
                                              Irving, TX 75063
                                              Telephone No: 214-522-9401
                                              Facsimile No: 214-522-9428


                                              COUNSEL FOR CREDITOR MELODY YIRU
                                              AND THOSE SIMILARLY SITUATED




COMPLAINT FOR DECLARATORY RELIEF, INJUNCTIVE RELIEF, AND DAMAGES
                                                                                                48
